Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 16/494870 application originally filed September 17, 2019.
Amended claims 1, 2, 5, 7-10, 13-22 and 24, filed May 24, 2021, are pending and have been fully considered.  Claims 3, 4, 6, 11, 12, 23 and 25 have been canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 22, 2021 has been entered. 
Terminal Disclaimer
The terminal disclaimer filed on August 23, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application 16/495797 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on August 23, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application 16/494611 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 18 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corkwell et al. (US 2005/0166447) hereinafter “Corkwell”.
Regarding Claims 1, 2, 5, 18 and 24
	Corkwell discloses in the abstract, a fuel composition comprises (a) a diesel fuel, (b) ethanol, (c) a surfactant, and optionally (d) a combustion improver. Methods employ the fuel composition to provide a stable fuel composition, to improve lubricity of a fuel composition and to reduce exhaust emissions of a compression-ignited internal combustion engine. 
	Corkwell discloses in paragraph 0028, the surfactant (c) can be (2):
a hydrocarbyl-substituted polycarboxylic acid or anhydride or derivative thereof. The hydrocarbyl substituent of the polycarboxylic surfactant component (c)(2) can have 4 to 20 carbon atoms and in other embodiments can have 6 to 18 carbon atoms, 8 to 18 carbon atoms, and 12 to 18 carbon atoms.  The hydrocarbyl substituent can be an aliphatic group to include an alkyl or an alkenyl group.  The hydrocarbyl-substituted polycarboxylic acid or anhydride is a hydrocarbyl-substituted succinic acid or anhydride, and in another embodiment the hydrocarbyl-substituted succinic acid or anhydride is an alkenylsuccinic acid or anhydride. Corkwell has met the polycarboxylic acid or anhydride of claims 1, 2 and 6 of the present invention.  
Derivatives of the hydrocarbyl-substituted polycarboxylic acid or anhydride include a reaction product of the polycarboxylic acid or anhydride and an alcohol, an amine, an amino alcohol, an epoxide, or a mixture thereof. These derivatives can be prepared by well known methods. The alcohol can be a monohydric alcohol, a polyhydric alcohol, or a mixture thereof and includes alcohols such as ethanol, 2-ethyl-1-hexanol, ethylene glycol, glycerol and pentaerythritol.  Corkwell has met the polyhydric alcohol of claims 1 2 and 5 of the presently claimed invention.
Corkwell discloses in paragraph 0021, the fuel composition contains (a) a diesel fuel. Any diesel fuel that meets the requirements set forth in ASTM procedure D975. The diesel fuel can be a hydrocarbon fuel to include middle distillate fuels obtained from the refining of a petroleum or mineral oil source and fuels from a synthetic process such as a Fischer-Tropsch fuel from a Fischer-Tropsch process. Middle distillate fuels generally have a distillation temperature range of 121 to 371°C, which is greater than that of gasoline or naphtha with some overlap. Middle distillate fuels include distillation fractions for diesel, jet, heating oil, gas oil, and kerosene. The diesel fuel can be a biodiesel fuel. Biodiesel fuels can be derived from animal fats and/or vegetable oils to include biomass sources such as plant seeds. Biodiesel fuels include esters of naturally occurring fatty acids such as the methyl ester of rapeseed oil which can generally be prepared by transesterifying a triglyceride of a natural fat or oil with an aliphatic alcohol having 1 to 10 carbon atoms. The diesel fuel comprises a middle distillate fuel, a Fischer-Tropsch fuel, a biodiesel fuel, or mixtures thereof.  A mixture can be, for example, a mixture of 
Corkwell discloses in paragraph 0024, the fuel composition has stability by remaining or by tending to remain as a single phase under conditions encountered in storage and in use in a fuel system of a diesel engine. The fuel composition has improved lubricity by providing improved wear performance or a reduction in the wear of components in a fuel system of a diesel engine such as high pressure system comprising fuel injectors and rotary fuel pumps.
Corkwell discloses on paragraphs 0011-0013, the composition is to provide a phase stable and having improved lubricity ethanol-diesel fuel composition that reduces exhaust emissions of a compression-ignited internal combustion engine, meeting the limitation of claims 21 and 22 of the presently claimed invention. 
	Corkwell discloses in paragraph 0041, the fuel composition may contain other additives that are well known to those skilled in the art. These can include supplemental combustion improvers such as those mentioned hereinabove (cetane number improvers for diesel fuels such as alkyl nitrates), dyes, antioxidants such as hindered phenols, lubricity agents, cold flow improvers, dispersants, rust inhibitors such as alkylated succinic acids and anhydrides and derivatives thereof, bacteriostatic agents, detergents, gum inhibitors, fluidizers, metal deactivators, demulsifiers, anti-icing agents, corrosion inhibitors, and the like. The fuel composition of this invention may include a lead-containing or lead-free fuel, but usually includes a lead-free fuel, meeting the limitation of claim 24 of the presently claimed invention. 
The claimed invention is anticipated by the reference because the reference teaches a composition which comprises all of the claimed components.  In the alternative, no patentable .
Claim(s) 1 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brewer et al. (WO 02/02720 A2) hereinafter “Brewer”.
Regarding Claims 1 and 8-10
	Brewer discloses in the abstract, a method of increasing the lubricity of a liquid hydrocarbon fuel.
	Brewer discloses on page 6 paragraph 6, the hydrocarbon fuel comprises diesel fuels and heating oils will typically contain less than. 0.2% w/w sulphur and may contain, in addition to the additive compositions of this invention, any of the other additives commonly added as minor components, such as cetane improvers, cold flow improvers, detergent/dispersant additives, antifoam additives, dehazing additives, combustion improvers, antioxidants, etc.
	Brewer further discloses on page 7 paragraph 1, the compounds of formula (I) may for example be prepared by reacting an anhydride of formula

    PNG
    media_image1.png
    151
    231
    media_image1.png
    Greyscale

with an alcohol of formula R2OH and/or R3OH where R2 and R3 are as defined in Formula (I).   Brewer has met the limitations of claims 1 and 9 of the presently claimed invention.
Brewer discloses on page 2 paragraph 6, a class of esterified alkenyl succinic acids which, while demonstrating excellent performance as lubricity additives, also offer improved compatibilities with other fuel and lubricant additives and reduced carryover between fuels in the 
Brewer discloses on page 2 paragraph 7 and page 3 paragraph 1, the compounds are represented by the general formula (I):

    PNG
    media_image2.png
    230
    376
    media_image2.png
    Greyscale

where R1 is a C10-C150 alkenyl group, such as an olefin or polyolefin, one of R2 and R3 is -OH or the residue of a C1-20 monohydroxy alcohol and the other of R2 and R3 is -OH or the residue of either a C1-20 monohydroxy alcohol or a C1-20 polyhydroxy alcohol, with the proviso that R2 and R3 are not both -OH.  Formula (I) of Brewer has met the claimed compounds of claim 8 of the presently claimed invention.
The claimed invention is anticipated by the reference because the reference teaches a composition which comprises all of the claimed components.  In the alternative, no patentable distinction is seen to exist between the reference and the claimed invention absent evidence to the contrary.
Claim(s) 1, 7-10 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. (EP 3075436 A1) hereinafter “Anderson”.
Regarding Claims 1, 2, 7-10 and 13-17
	Anderson discloses in the abstract, formulations of diesel exhaust fluid ("DEF") that include one or more functional additives and the use of such formulations for reducing deposits in the exhaust systems of engines that use DEF requiring Selective Catalytic Reduction ("SCR") catalysts are described.
	Anderson discloses in paragraph 0013, one functional additive comprises an adduct of an α-substituted succinic anhydride with a polyalkylene glycol, a polyalkylene glycol derivative, or a mixture thereof, and water, wherein the α-substituted succinic anhydride is a compound of formula (I):

    PNG
    media_image3.png
    134
    153
    media_image3.png
    Greyscale

wherein R1 is C8-C22alkyl, C8-C22alkenyl, or C6-C10arylalkl.  
Anderson discloses in paragraph 0016, the polyalkylene glycol derivative may be a polyethylene glycol derivative, a polypropylene glycol derivative, a polybutylene glycol derivative, a derivative of a co-polymer between two or more of a polyethylene glycol, a polypropylene glycol, and a polybutylene glycol, and mixtures thereof.  Anderson discloses in paragraph 0018, the molecular weights for polypropylene glycols, polybutylene glycols, and co-polymers are from about 100 to about 10,000. 
Anderson discloses in paragraph 0055, the adducts of an α-substituted succinic anhydride with a polyalkylene glycol can be prepared by methods known to those skilled in the art. For example, approximately a 1:1, 2:1, or 1:2 molar equivalent of alkyl substituted succinic anhydride to polyalkylene glycol.

The claimed invention is anticipated by the reference because the reference teaches a composition which comprises all of the claimed components.  In the alternative, no patentable distinction is seen to exist between the reference and the claimed invention absent evidence to the contrary.
Claim(s) 1 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sutkowski et al. (US 2006/0059770) hereinafter “Sutkowski”.
Regarding Claims 1 and 19-20
	Sutkowski discloses in the abstract, the use of an additive composition to improve the conductivity of a fuel oil. The additive composition comprises a polymeric condensation product formed by the reaction of an aliphatic aldehyde or ketone, or a reactive equivalent, with at least one ester of p-hydroxybenzoic acid. 
	Sutkowski discloses in paragraph 0034, the fuel oil may comprise atmospheric distillate or vacuum distillate, cracked gas oil, or a blend in any proportion of straight run and thermally and/or catalytically cracked distillates. The most common petroleum distillate fuels are kerosene, jet fuels, diesel fuels, heating oils and heavy fuel oils. 
	Sutkowski discloses in paragraphs 0108 and 0111, suitable lubricity enhancers include a mixture of one or more monohydric or polyhydric alcohol esters.  Sutkowski discloses in paragraph 0109, the carboxylic acid maybe a polycarboxylic acid.  Sutkowski discloses in paragraph 0110, the alcohol is advantageously a glycol, more advantageously an alkane or oxaalkane glycol, preferably ethylene glycol. The ester may be a partial ester of the polyhydric 
	Sutkowski further discloses in paragraph 0088, one class of nitrogen containing ashless detergents comprises an acylated nitrogen compound, preferably having a hydrocarbyl substituent of at least 10 aliphatic carbon atoms, made by reacting a carboxylic acid acylating agent with at least one amine compound containing at least one --NH-group, said acylating agent being linked to said amino compound through an imido, amido, amidine or acyloxy ammonium linkage, the ratio of hydrocarbyl units to amine units being 1:1 to 2.5:1. 
The claimed invention is anticipated by the reference because the reference teaches a composition which comprises all of the claimed components.  In the alternative, no patentable distinction is seen to exist between the reference and the claimed invention absent evidence to the contrary.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 13-16, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corkwell et al. (US 2005/0166447) hereinafter “Corkwell” in view of Hansch et al. (US 2016/0130514) in view of “Hansch”.
Regarding Claims 2, 13-16, 21 and 22
	Corkwell discloses in the abstract, a fuel composition comprises (a) a diesel fuel, (b) ethanol, (c) a surfactant, and optionally (d) a combustion improver. Methods employ the fuel composition to provide a stable fuel composition, to improve lubricity of a fuel composition and to reduce exhaust emissions of a compression-ignited internal combustion engine. 
	Corkwell discloses in paragraph 0028, the surfactant (c) can be (2):
a hydrocarbyl-substituted polycarboxylic acid or anhydride or derivative thereof. The hydrocarbyl substituent of the polycarboxylic surfactant component (c)(2) can have 4 to 20 carbon atoms and in other embodiments can have 6 to 18 carbon atoms, 8 to 18 carbon atoms, and 12 to 18 carbon atoms.  The hydrocarbyl substituent can be an aliphatic group to include an alkyl or an alkenyl group.  The hydrocarbyl-substituted polycarboxylic acid or anhydride is a hydrocarbyl-substituted succinic acid or anhydride, and in another embodiment the hydrocarbyl-substituted succinic acid or anhydride is an alkenylsuccinic acid or anhydride. Corkwell has met the polycarboxylic acid or anhydride of claim 2 of the present invention.  
Derivatives of the hydrocarbyl-substituted polycarboxylic acid or anhydride include a reaction product of the polycarboxylic acid or anhydride and an alcohol, an amine, an amino alcohol, an epoxide, or a mixture thereof. These derivatives can be prepared by well known methods. The alcohol can be a monohydric alcohol, a polyhydric alcohol, or a mixture thereof and includes alcohols such as ethanol, 2-ethyl-1-hexanol, ethylene glycol, glycerol and pentaerythritol.  Corkwell has met the polyhydric alcohol of claim 2 of the presently claimed invention.
Corkwell discloses in paragraph 0024, the fuel composition has stability by remaining or by tending to remain as a single phase under conditions encountered in storage and in use in a fuel system of a diesel engine. The fuel composition has improved lubricity by providing improved wear performance or a reduction in the wear of components in a fuel system of a diesel engine such as high pressure system comprising fuel injectors and rotary fuel pumps.

It is to be noted, Corkwell discloses a fuel system of a diesel engine comprising fuel injectors and rotary fuel pumps found in a compression-ignited internal combustion engine but fails to further teach a diesel engine having a high pressure fuel system wherein the diesel engine has a pressure in excess of 1350 bar.
However, it is known in the art to supply a fuel composition comprising a reaction of a polycarboxylic acid and alcohols to a high pressure diesel engine, as taught by Hansch.
Hansch discloses in paragraph 0001, additives for reducing the level of or preventing deposits in the injection systems of direct injection diesel engines, especially in common rail injection systems, for reducing the fuel consumption of direct injection diesel engines, especially of diesel engines with common rail injection systems, and for minimizing power loss in direct injection diesel engines, especially in diesel engines with common rail injection systems.  Hansch further discloses in paragraph 0004, in the common rail system, the diesel fuel is conveyed by a pump with pressures up to 2000 bar into a high-pressure line, the common rail. Proceeding from the common rail, branch lines run to the different injectors which inject the fuel directly into the combustion chamber. The full pressure is always applied to the common rail, which enables multiple injection or a specific injection form.  Hansch discloses in paragraph 0006, in modern common rail diesel engines, under particular conditions, for example when biodiesel-containing fuels or fuels with metal impurities such as zinc compounds, copper compounds, lead compounds and other metal compounds are used, deposits can form on the injector orifices, which adversely affect the injection performance of the fuel and hence impair 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add the fuel composition of Corkwell as the fuel supply in the high pressure diesel engine of Corkwell.  The motivation to do so is to use a diesel fuel that reduces deposits and increases combustion under increased pressure conditions.
	Corkwell discloses in paragraph 0041, the fuel composition may contain other additives that are well known to those skilled in the art. These can include supplemental combustion improvers such as those mentioned hereinabove (cetane number improvers for diesel fuels such as alkyl nitrates), dyes, antioxidants such as hindered phenols, lubricity agents, cold flow improvers, dispersants, rust inhibitors such as alkylated succinic acids and anhydrides and derivatives thereof, bacteriostatic agents, detergents, gum inhibitors, fluidizers, metal deactivators, demulsifiers, anti-icing agents, corrosion inhibitors, and the like. The fuel composition of this invention may include a lead-containing or lead-free fuel, but usually includes a lead-free fuel. 
Response to Arguments
Applicant’s arguments filed August 23, 2021, with respect to the rejection(s) of claim(s) 2, 13-16, 21 and 22 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in 
Applicant's arguments filed May 24, 2021, directed to independent claim 1, applied references Brewer and Anderson, have been fully considered but they are not persuasive.
Applicants argued: “To arrive at the subject matter of claim 1 from the teaching of Brewer, the person of ordinary skill in the art would have to select: (1) the alkenyl group (R1) to be PIB; (2) the PIB to have a molecular weight of 320; (this molecular weight corresponds to about 23 carbon atoms and is the only embodiment of the alkenyl group disclosed in Brewer to have 20-24 carbon atoms); (3) the alcohols (R2OH and R30H) to be polyhydroxy alcohols; (4) the hydrocarbon fuel to be a diesel fuel. However, Brewer does not disclose features (1) to (4) in combination. Therefore, claim 1, and the claims dependent therefrom, are novel over the disclosure of Brewer.”
Applicants arguments are not deemed persuasive.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how 
Applicants argued: “In addition, to arrive at the additive of claim 1 of the present application, the person of ordinary skill in the art would have to select: (1) the substituent of the succinic anhydride to be C2o-C22 alkenyl; and (2) the substituted succinic anhydride to be reacted with a polyalkylene glycol. However, Anderson does not disclose features (1) and (2) in combination. Therefore, Anderson does not unambiguously disclose the additive as defined in claim 1. Anderson does not disclose all the features of claim 1. Thus, claim 1, and the claims depending therefrom, is novel over the disclosure of Anderson.”
Applicants arguments are not deemed persuasive.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  As shown above, Anderson discloses the claimed reaction of a succinic acid or anhydride having a C8 to C22 carbon atoms and a polyhydric alcohol, meeting the presently claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Latosha Hines/Primary Examiner, Art Unit 1771